Citation Nr: 0010583	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-01 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an abscess of Muscle Groups III and VI, left shoulder, 
currently evaluated at 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of an abscess of Muscle Group VI, right shoulder, currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and a friend



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied increased ratings for the issues 
claimed on appeal.  The Board also notes that the issue of 
service connection for thyroid cancer due to Agent Orange 
exposure was withdrawn at a personal hearing in December 
1995.

In April 1997, the Board remanded the issue to the RO for 
further development, to include clarification of whether the 
veteran desired a hearing before a Travel Section of the 
Board.  A hearing, in fact, was held before a Member of the 
Board sitting in St. Petersburg, Florida, in December 1999.  
The undersigned Member was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the hearing 
testimony has been associated with the claims file.  The case 
is now ready for appellate review.

Finally, it appears to the Board that the veteran may have 
attempted to raise additional issues in correspondence dated 
in April 1998, including a claim for individual 
unemployability, which are not before the Board at this time.  
If he desires to pursue this or any other issues, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication, only the issues 
on the title page are before the Board at this time.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's left shoulder disability is currently 
manifested by subjective complaints of pain, limitation of 
motion, and weakness.  Current objective findings include a 
significant loss of tissue, diminished shoulder strength, 
markedly diminished hand strength, and limitation of motion.  
Severe damage to Muscle Group III is shown to the left (non-
dominant) shoulder.

3.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain, limitation of 
motion, and weakness.  Current objective findings include 
loss of tissue and limitation of motion, but less so than the 
left shoulder.  There is no objective clinical evidence of 
peripheral nerve involvement, or damage to the tendons, 
bones, or joints.  No more than moderate muscle damage to 
Muscle Group VI is shown to the right (dominant) shoulder.

4.  The veteran is shown to have residual scarring on both 
shoulders, mildly tender to touch. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation not to exceed 30 percent 
for the residuals of an abscess of Muscle Groups III and VI, 
left shoulder, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.47-4.56, 4.71, 4.71a, 4.72, 4.73, 4.118, 
4.123, Plate I, Diagnostic Codes (DCs) 5303, 5306 (1999).

2.  The criteria for an increased evaluation for the 
residuals of an abscess of Muscle Group VI, right shoulder, 
currently evaluated at 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.47-4.56, 
4.71, 4.71a, 4.72, 4.73, 4.118, 4.123, Plate I, DC 5306 
(1999).

3.  The criteria for an evaluation not to exceed 10 percent 
for residual scarring of the left shoulder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, DCs 7803, 7804, 7805 (1999).

4.  The criteria for an evaluation not to exceed 10 percent 
for residual scarring of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) by virtue of his statements that he 
has suffered an increase in disability.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997).  Further, the Board finds that 
all relevant facts have been properly developed and no 
additional assistance to the veteran is required to comply 
with the duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Further, the VA General Counsel issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Moreover, during the pendency of the appeal, the rating 
criteria for muscle injuries was revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
left and right shoulder disabilities essentially did not 
change as a result of these revisions and the veteran was 
provided a copy of the new regulations in the most recent 
supplement statement of the case, the Board finds that no 
prejudice will result to the veteran by way of appellate 
review of the claims at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also VAOPGCPREC 16-92 (July 24, 
1992).  Although the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
veteran's disabilities, the amended provisions will be 
applied as "more favorable" to the veteran in light of the 
revisions to the explanatory sections of the Rating Schedule.  
See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).

Finally, the Board notes that additional correspondence dated 
in May 1998 was associated with the claims file subsequent to 
the most recent Supplemental Statement of the Case.  However, 
the Board has reviewed the veteran's May 1998 letter and 
finds that it asserts the same information contended by the 
veteran all along and there is no prejudice in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

Relevant Law and Regulations

Although the veteran did not suffer a shell fragment muscle 
injury, guidance in rating all muscle injuries is set out at 
38 C.F.R. § 4.56, which discusses factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight muscle disability is described as a simple 
wound of muscle without debridement or infection.  History 
will be reported as superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
There will be no cardinal signs or symptoms of muscle 
disability.  Objective findings will include minimal scar, 
and no evidence of fascial defect, atrophy, or impaired 
tonus.  There will be no impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is described as a through and 
through or deep penetrating wounds of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe muscle disability is described at 38 C.F.R. 
§ 4.56 as being from through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History should 
include hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaints of cardinal signs 
and symptoms of muscle disability and evidence of inability 
to keep up with work requirements.  Objective findings should 
include entrance and exit scars indicating track of the 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with sound side.  
Tests of strength and endurance of sound side demonstrate 
positive evidence of impairment.

Severe muscle disability is described at 38 C.F.R. § 4.56 as 
being from through and through or deep penetrating wounds due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intermuscular binding and scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those for moderately severe muscle injuries and evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared to uninjured 
side indicate severe impairment of function.  

Factual Background

The veteran was originally service-connected for the 
residuals of a sterile abscess in both his left and right 
shoulders by rating decision dated in August 1975 and 10 
percent evaluations were assigned to each shoulder.  In March 
1994, he filed the current claim for increased ratings.  In 
support, he submitted outpatient treatment records which 
revealed complaints of pain in both shoulders, but 
particularly the right shoulder, with radiation to the 
fingers.  An MRI of the right shoulder dated in February 1994 
was normal.  One examiner diagnosed tendonitis of the right 
shoulder and the veteran was treated with Motrin and aspirin.  
He had also received a steroid injection shortly before 
filing his claim.

At a personal hearing in December 1995, the veteran testified 
that his shoulders were injured in service as the result of 
inoculations.  He reported continual treatment to his 
shoulders since service, including aspirin and Valium, but 
indicated that he was told there was essentially nothing that 
could be done.  He indicated that he had no strength with use 
overhead, which negatively impacted his work in the 
construction field, and he had been unable to perform some 
types of work that he was formerly able to do, such as roof 
framing and concrete work.  He acknowledged that he could do 
work that required kneeling and hammering but that he then 
had problems sleeping at night due to the pain.  The hearing 
officer described the veteran's left shoulder disability as a 
four-inch depressed scar with some discoloration and some 
muscle damage.  He noted that the right shoulder did not 
appear as bad as the left shoulder, but indicated the 
presence of a scar about five inches above the elbow, 
slightly depressed, about the same size, but not as 
discolored.  Upon further questioning, the veteran related 
that both shoulders caused him pain, but it depended on which 
arm he had used more on any particular day.

In a February 1996 VA muscles examination report, the veteran 
related a history of a reaction to plague shots in service 
and was told he had sterile abscesses.  Subjective complaints 
included pain in the injection site, weakness of the muscles, 
and limitation of motion.  He indicated that he was right-
handed and that his right arm tingled and he experienced 
weakness at night and sometimes during the day.  He was 
employed as a construction worker and had trouble using a 
hammer due to weakness and lack of control.  

Physical examination revealed a scar in the right triceps 
area with range of motion reported as 0 to 90 degrees.  
Moderate loss of muscle substance was noted at the site of 
the scar.  Strength was noted to be less than normal 
resistance but could not be fully measured due to limited 
range of motion.  On the left shoulder, substantial loss of 
muscle mass in the deltoid area was noted and there was 
weakness against normal resistance but, again, limited by 
range of motion.  No damage to tendons, bones, joints, or 
nerves was noted.  The final diagnosis included the residuals 
of a scar formation from a sterile abscesses secondary to 
plague shots with substantial loss of muscle tissue mass, 
left more than right.  A peripheral nerve examination showed 
no damage to the peripheral nerves.

By rating decision dated in March 1996, the RO increased the 
veteran's left shoulder disability to 20 percent, effective 
for the entire appeal period.  Nonetheless, the veteran 
disagreed with the higher rating and, because it was not a 
full grant of the benefit, the appeal with respect to both 
shoulders continued.  In April 1997, the Board remanded the 
claims for additional development.

In a January 1998 VA muscles examination report, the veteran 
revealed that he had problems with shoulder abscesses in 
service due to vaccinations.  He reported that he had been a 
carpenter most of his life and was now unable to work above 
the height of his shoulders.  He complained of intermittent 
pain while working, described as between 4 and 9/10, 
depending on the activity, with work overhead making it much 
worse.  Also, lifting and swinging a hammer caused the pain 
to worsen.  

Physical examination revealed a scar over the left lateral 
arm, 7 cm. X 11/2 cm. and 1/2 cm. depressed, and a right shoulder 
scar 11/2 cm. X 11/2 cm. and 0.7 cm. depressed.  On the left 
shoulder, the main defect was on the deltoid and partial 
triceps with significant loss of tissue in that area.  The 
scar was also noted to be slightly tender to palpation.  
There were no adhesions, and no damage to tendons, bones, 
joints, or nerves.  On the right shoulder, the scar was noted 
to be slightly tender, sensitive to palpation, but an area 
devoid of tissue was noted within the lateral portion of the 
triceps muscle.  There were no adhesions, and no damage to 
tendons, bones, joints, or nerves.  

Upper arm muscle strength was noted to be 5/5 in the forearm 
and humerus, but shoulder strength was 3/5 and attempting to 
raise the arm above the shoulder increased pain.  There was 
no muscle herniation.  Hand strength was markedly diminished, 
with left hand strength at 271/2 lbs. and right hand at only 26 
lbs.  There was no evidence of swelling or deformity of any 
joint.  Range of motion was recorded as left shoulder forward 
elevation to 110 degrees, abduction to 90 degrees, external 
rotation to 55 degrees, and internal rotation to 65 degrees, 
with a moderate amount of crepitance with movement.  

Range of motion of the right shoulder was forward elevation 
to 120 degrees, abduction to 108 degrees, external rotation 
to 80 degrees, and internal rotation to 85 degrees, with no 
significant crepitance.  The examiner reported that range of 
motion was with consideration of pain, fatigue, weakness, 
incoordination, and alternation by repetition.  The final 
diagnosis was chronic bilateral shoulder strain with 
residuals of sterile abscess bilateral upper arms secondary 
to injection from plague immunization shots.  The examiner 
concluded that the left arm disability involved Muscle Groups 
III and VI, and the right arm disability only involved Muscle 
Group VI.

At a hearing before the Board in December 1999, the veteran 
testified that he was unable to perform work above the 
shoulders and experienced severe pain.  He reported 15-20 
episodes of flare-ups during a normal work day, depending on 
the type of work he would be doing.  He indicated that the 
medication helped at night for a short period of time but the 
pain returned and woke him up.  He related that he could 
build a low wall but could not stand a wall up, he could saw 
but could not lift major boards over his head to set in place 
like brackets or trusses, and he could screw and nail but 
could not set rafters or carry boards on his shoulders.  His 
father indicated that his son was irritable and could not do 
the things he used to be able to do.  A family friend 
observed that the veteran's level of performance had 
decreased and that the veteran complained of pain and used 
his friend's hot tub and pool.  

Further, the veteran reflected that he felt to be about 65-70 
percent of where he used to be and was not able to do the 
things he used to be able to do.  Upon further questioning, 
the veteran stressed that his disability had grown 
increasingly severe, his flare-ups included sharp pain and 
weakness, and he experienced pain from the shoulder down to 
his elbow.  He described numbness to the point where a hammer 
would drop from his hand and he had lost work because he was 
not able to take on as much as previously.  He denied that 
the scars were painful. 

Legal Analysis

Left Shoulder Disability

The RO rated the veteran's left shoulder disability under DC 
5303.  Under DC 5303, a slight injury to Muscle Group III 
(intrinsic muscles of the shoulder girdle: Pectoralis major I 
(clavicular) and deltoid) warrants a 0 percent rating on the 
non-dominant side (parenthetically, the Board notes that the 
veteran is right-handed), a 20 percent evaluation for a 
moderate muscle injury and a moderately severe muscle injury, 
and a 30 percent evaluation for a severe muscle injury.  
Based on the evidence outlined above, the Board finds that a 
30 percent evaluation, but no more, is in order.  

Specifically, in the most recent VA examination report dated 
in January 1998, the examiner reported a fairly long, deep 
and tender scar (at 71/2 X 11/2 X 1/2 cms.), a significant loss of 
tissue in the area of the left deltoid, limited shoulder 
strength, markedly diminished left hand strength, and a 
notable limitation of motion with a moderate degree of 
crepitance with movement.  This was consistent with a prior 
VA examination report dated in February 1996 showing 
objective evidence of substantial loss of muscle mass in the 
deltoid area, weakness against normal resistance, and 
limitation of motion.  Further, the veteran had testified as 
to pain, weakness, and numbness of the left arm.  Two 
separate VA examinations, taken together, reflect complaints 
of pain, limitation of motion, diminished muscle strength, 
and evidence of significant muscle loss.  Other relevant 
factors present include a history of prolonged infection, 
loss of muscle substance, depressed scar, and significantly 
lowered threshold of fatigue, fatigue-pain, and weakness.  
While the evaluation of muscle injuries often involves a 
degree of subjective judgment, the manifestations of the 
veteran's left shoulder muscle injury more nearly approximate 
the criteria for a 30 percent rating under DC 5303 than they 
do the 20 percent rating now assigned.  As such, considering 
the provisions of 38 C.F.R. § 4.7, 4.44, 4.55 and 4.56, and 
with the resolution of all reasonable doubt in the veteran's 
favor 38 C.F.R. § 3.102, the Board concludes that a 30 
percent rating is warranted.  

However, no more than a 30 percent evaluation is warranted 
for a left shoulder disability.  Specifically, a higher than 
30 percent rating is not available under DC 5303 for muscle 
injury to the non-dominant side regardless of the severity of 
the muscle damage.  Further, the most recent examiner noted 
that the veteran's left shoulder disability included damage 
to Muscle Group VI (DC 5306); however, a 30 percent 
evaluation is also the highest available under that 
diagnostic code for the non-dominant side.  Moreover, it is 
noted that there is no evidence of arthritis of the left 
shoulder, so any consideration of a separate rating under DC 
5003 for arthritis would be inappropriate.  Finally, there is 
no basis for a separate compensable rating for peripheral 
nerves involvement (DCs 8518, 8519) as no peripheral nerve 
damage has been shown, nor for limitation of motion of the 
arm (DC 5201) because he is able to raise his arm greater 
than 25 degrees from his side.  Accordingly, a 30 percent 
rating, but no more, is appropriate.

Right Shoulder Disability

The RO rated the veteran's right shoulder disability under DC 
5306.  Under DC 5306, a slight injury to Muscle Group VI 
warrants a 0 percent rating on the dominant side (the veteran 
is right-handed), a 10 percent evaluation for a moderate 
muscle injury, a 30 percent evaluation for a moderately 
severe muscle injury, and a 40 percent evaluation for a 
severe muscle injury.  A review of the most recent clinical 
evidence of record, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned under the holding in Francisco v. Brown, 7 Vet. 
App. 55 (1994), does not support an evaluation higher than 
the currently-assigned 10 percent evaluation for the 
veteran's right shoulder disability.  

Specifically, in the February 1996 VA examination, the 
examiner noted a moderate loss of muscle substance at the 
site of the scar on the right, this is consistent with 10 
percent evaluation of a "moderate" muscle injury under DC 
5306.  In addition, the most recent VA examination report 
indicated that an area above the veteran's scar was devoid of 
tissue within the lateral portion of the triceps muscle, but 
the examiner did not indicate that the area involved on the 
right shoulder was a "significant" loss of muscle, as was 
reported with respect to the left shoulder disability.  
Further, the right shoulder disability has been described by 
the hearing officer and VA examiners as less severe than the 
left.  There is less discoloration, a significantly less loss 
of muscle mass, affecting a smaller area (11/2 X 11/2 X 0.7 
cms.).  There appears to be significantly less limitation of 
motion.  Although the veteran complained of pain and 
weakness, these manifestations are contemplated by a moderate 
muscle injury, which is appropriately compensated by the 
assignment of a 10 percent disability evaluation. See 
38 C.F.R. § 4.56(d)(2)(iii).  Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 10 percent disability evaluation is not 
warranted.    

The Board has also considered the veteran's written 
statements, as well as the testimony offered at the hearings 
on appeal, that his right shoulder disability is worse than 
currently evaluated.  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
objective medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative of the actual extent of 
disability.  

Finally, with respect to both the left and right shoulder 
disabilities, the Board notes that under 38 C.F.R. § 
3.321(b)(1), where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  However, in this case, neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's service-connected shoulder disabilities 
is demonstrated.  While the evidence suggests that the 
veteran is limited in the type of employment activities he 
can undertake, the evidence indicates that he is able to work 
in the construction field and has never been hospitalized for 
his shoulder disabilities.  Therefore, there is no basis on 
which to find that application of the regular schedular 
standards is impractical.  Accordingly, the Board concludes 
that an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  

Residual Scarring

Notwithstanding the above, the Board finds that the veteran 
is also entitled to separate compensable evaluations for 
residual scarring of both shoulders.  While regulatory 
provisions applicable to the evaluation of muscle injuries 
contemplate scarring, they particularly address missle 
entrance and exit wounds.  In this context, scarring serves 
as indicia of underlying muscle damage.  Of course, the 
disabilites at issue here are the result of a reaction to 
vaccinations and do not involve missile injuries.  Hence, the 
regulatory provisions do not address scars of this kind, nor 
do they specifically address tender scars.  See 38 C.F.R. 
§ 4.55, 4.56.  Hence, this aspect of the veteran's shoulder 
disability may be rated separately and in addition to the 
underlying muscle injuries.

In evaluating the scar residuals, the Board notes that under 
DC 7804, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (1999).  A 10 percent evaluation 
is also warranted under DC 7803 for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, DC 7803 (1999).  All other scars are rated on the 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1999).

Although the veteran denied having tender or painful scarring 
in his hearing before the Board, he has twice complained of 
pain at the site of the scars.  Specifically, in the February 
1996 VA examination report, he complained of, among other 
things, pain at the injection site of the right arm.  
Further, the most recent, and fairly thorough, VA muscles 
examination report indicated that the veteran had objective 
tenderness to palpation in both scars.  Specifically, the 
scar on the left shoulder was slightly tender to palpation, 
and the right was noted to be slightly tender and sensitive 
to palpation.  

Giving the veteran the benefit of the doubt, the Board finds, 
based on the evidence of record, that separate compensable 
evaluations for residual scarring of the left shoulder and 
the right shoulder are now warranted.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  As noted above, the most recent VA 
examination report reflected that the veteran had objective 
evidence of tender scarring on the left shoulder and the 
right shoulder, thus warranting a 10 percent evaluation under 
DC 7804.  Parenthetically, the Board notes that pre-Esteban 
the scarring was considered part of the award of a 
compensable rating for muscle damage pursuant to 38 C.F.R. 
§§ 4.55, 4.56.  Post-Esteban, however, there is a basis for 
the award of the separate compensable rating which is 
assigned here.  However, a higher than 10 percent evaluation 
is not warranted.  Specifically, the evidence does not show 
that the scars are poorly nourished, subject to repeated 
ulceration, or have any effect on limitation of motion of the 
shoulder or arm beyond that already contemplated for muscle 
injury residuals.  Accordingly, a 10 percent evaluation, but 
no more, is warranted.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left shoulder disability warrants a 30 
percent evaluation, but no more, and his right shoulder 
disability is appropriate at the currently-assigned 10 
percent evaluation.  

Nonetheless, the Board further finds that separate 
compensable evaluations are warranted for residual scarring 
on both the left and the right shoulders.


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
the residuals of an abscess of Muscle Groups III and VI, left 
shoulder, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an increased evaluation for the residuals of 
an abscess of Muscle Group VI, right shoulder, currently 
evaluated at 10 percent disabling, is denied.

Entitlement to a 10 percent evaluation, but no more, for 
residual scarring of the left shoulder is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to a 10 percent evaluation, but no more, for 
residual scarring of the right shoulder is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



		
	Steven L. Keller
	Member, Board of Veterans' Appeal

 
- 17 -


- 1 -


